Now on this the 30th day of October, 1939, this matter comes on for hearing upon the verified petition of the petitioner, the rule to show cause hereby issued herein, and the response of Fred Hunt, warden of the State Reformatory at Granite, Okla.
The said rule to show cause in which response said warden claims as his only authority, the commitment referred to in the petition, the petitioner appeared in person and by her attorney, Sid White, the respondent appeared by Sam H. Lattimore, Assistant Attorney General, and also came Clay M. Roper, representing George Mitchell, a friend of the petitioner, and the court having heard the evidence, documentary and oral, and being well and fully advised in the premises, doth find:
That Walter Lee Midkiff, the infant son of the petitioner, is now confined in the State Reformatory at Granite, Okla., as alleged in the said petition, and as admitted in said writ, and that said confinement and his detention is unlawful. *Page 60 
The commitment claimed by the response of the warden as his authority for confining and detaining the said Walter Lee Midkiff is wholly void, of no effect, and affords no authority for such confinement and detention for that: The district court of Craig county, Oklahoma, from which said commitment issued was without jurisdiction to render any judgment against the said Walter Lee Midkiff to commit him to any institution or to exercise any authority over his person.
That it is right and proper in the premises to direct the respondent warden to forthwith deliver custody of said Walter Lee Midkiff to George Mitchell.
It is therefore by the court considered, ordered, and adjudged: That the writ of habeas corpus as prayed for issue, and that the Warden of the State Reformatory at Granite, Okla., Fred Hunt, be and hereby is commanded forthwith to deliver into the custody of Lee Barrett, Walter Lee Midkiff. The said Lee Barrett in turn to take the said Walter Lee Midkiff and surrender him into the custody of said George Mitchell.
It is further directed that the said George Mitchell keep the said Walter Lee Midkiff for a period of ten days subject to the jurisdiction or order of the juvenile court, if any such assertion or authority be made by the said court within the said ten days.
Herein the said Fred Hunt, warden of the State Reformatory of Granite, will fail not, excepting this writ for his authority, to comply with the order of this court.
Let a copy hereof be by the clerk of this court forthwith transmitted to the clerk of the district court of Craig county, Oklahoma, and by him spread of record in case No. 2108, same being State of Oklahoma v. Walter Lee Midkiff et al. *Page 61